
	
		I
		111th CONGRESS
		1st Session
		H. R. 3226
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2009
			Mr. Kingston (for
			 himself, Mr. Carter,
			 Mr. Alexander,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Latta,
			 Mrs. Bachmann,
			 Mr. Poe of Texas,
			 Mr. Pitts,
			 Mr. Fleming,
			 Mr. Linder,
			 Mr. Campbell,
			 Mr. Chaffetz,
			 Mr. King of Iowa,
			 Mr. Hoekstra,
			 Ms. Fallin,
			 Mr. Shadegg, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To provide that appropriated funds may not be used to pay
		  for any salaries or expenses of any task force, council, or similar office
		  which is established by or at the direction of the President and headed by an
		  individual who has been inappropriately appointed to such position (on other
		  than an interim basis), without the advice and consent of the
		  Senate.
	
	
		1.Short titleThis Act may be cited as the
			 Czar Accountability and Reform (CZAR) Act of
			 2009.
		2.Limitation
			(a)In
			 generalAppropriated funds
			 may not be used to pay for any salaries or expenses of any task force, council,
			 or similar office—
				(1)which is
			 established by or at the direction of the President; and
				(2)the head of
			 which—
					(A)is appointed to
			 such position (on other than an interim basis) without the advice and consent
			 of the Senate;
					(B)is excepted from
			 the competitive service by reason of its confidential, policy-determining, the
			 policy-making, or policy-advocating character; and
					(C)performs or
			 delegates functions which (but for the establishment of such task force,
			 council, or similar office) would be performed or delegated by an individual in
			 a position to which the President appoints an individual by and with the advice
			 and consent of the Senate.
					(b)DefinitionFor
			 purposes of this section, the term competitive service has the
			 meaning given such term by section 2102 of title 5, United States Code.
			
